MEMORANDUM **
Jorge Aroldo Molina-Montero, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeal’s (“BIA”) dismissal of his appeal from an immigration judge’s denial of his applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. See Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir.1997). We deny the petition for review.
We review for substantial evidence factual findings concerning a petitioner’s eligibility for asylum, and must uphold the BIA’s decision unless the evidence compels a contrary result. Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000).
Although petitioner contends that he established a well-founded fear of persecution by guerillas on account of his former service in the Guatemalan military, we agree with the BIA that his testimony lacked specific detail to support this conclusion. See Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998) (requiring credible, direct, and specific evidence in the record). Specifically, petitioner was uncertain who came to his home looking for him and why, petitioner did not know who sent him a note nor the contents of the note, and petitioner did not establish why the guerillas would still be looking for him. See id. Accordingly, substantial evidence supports the BIA’s conclusion that petitioner has not established past persecution or a well-founded fear of persecution. See id. at 967-69; see also Limsico v. INS, 951 F.2d 210, 212-13 (1991) (finding vague and speculative testimony about violence and general conditions of unrest insufficient to establish eligibility for asylum).
Because petitioner failed to satisfy the standard for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Cruz-Navarro, 232 F.3d at 1031.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.